Title: To Thomas Jefferson from William Schultz, 12 October 1806
From: Schultz, William
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia October 12—1806
                        
                        As the friend of humanity and the patron of discovries beneficial to mankind, I have presumed to address you.
                            Having sought a refuge in these United States from persecutions which I experienced in Europe, duty to myself, and to the
                            people among whom I have found protection and kindness, have awakened the desire to be useful, and called into active
                            operation the talents I possess. With the various branches of mechanicks I have rendered myself familiar. Observation and
                            experience have enabled me to improve them, and to adapt them to the increase of power and to the amelioration of labour. Nor is this all; I have especially endeavoured to
                            economise and to simplify.
                        Sensible however, that facts alone are necessary to obtain your approbation, I have ventured to inclose the
                            plan of a machine for the introduction of water into this city at a much cheaper rate than it is done at present, and to
                            ask your protection for it. If I am too bold, I pray you, Sir, to pardon the temerity which too well grounded a jealousy
                            of mankind has induced. But, Sir, I am a foreigner, under necessitous circumstances. I have been in this country but
                            eleven months, and consequently cannot claim the privilege of the laws for my inventions. Too many, I fear, would be
                            willing to take advantage of my situation, I have therefore been emboldened to make this request; being assured that
                            should you deign to honour me with your notice, it will prove an effectual barrier to the insidious wiles of designing
                            men.
                        This machine, Sir, is of the most economical and simple construction, possessing a power of immense
                            magnitude, and acting almost wholly within itself. It is peculiarly fitted to the carrying on large manufactories, and may
                            be applied to the raising of mills in places heretofore impracticable.
                        Under the encouragement of the Watering Committee of Philadelphia I have just completed the model. In this
                            business I have connected Mr. Mathew Shaw, of this place (carpenter), on condition of his taking out a patent right in
                            such a way as to secure to me the honour of the invention, and one half the benefits arising therefrom. I have made him
                            acquainted with every principle of the invention except one, which is the agent that sets the machine in motion (which
                            may, indeed, be styled perpetual) and principally tends to continue its operations. This is a
                            secret that I am apprehensive of developing. May I hope for your advice how to act. Whether it is actually necessary that
                            I should inform Mr. Shaw of this agent; or whether I may put it off until we come to Washington, to take out the patent.
                        Your answer, Sir, with any observations you may be so good as to make on t[his] will be gratefully accepted by
                  your very humble and most obedient servant
                        
                            William Schultz
                     
                        
                        
                    